Citation Nr: 0407137	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-24 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for right ankle 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from September 1957 to May 
1958.  This case comes before the Board of Veterans Appeals 
(the Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Little Rock, Arkansas (RO).  The 
veteran testified at a personal hearing before the Board 
sitting at the RO in November 2003.

For the reasons expressed immediately below, the Board finds 
that a remand of this case is necessary.  This appeal is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, the RO failed to notify the veteran of the 
division of responsibilities between him and VA in obtaining 
evidence necessary to substantiate his increased rating claim 
on appeal.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003) held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand the case to 
the RO because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

The Board also notes the testimony in the veteran's personal 
hearing that his service-connected right ankle disability has 
increased in severity since his most recent VA examination in 
June 2002.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Accordingly, 
an additional VA examination is needed to provide an accurate 
picture of the claimed disabilities at issue on appeal.  38 
C.F.R. §§ 3.326, 3.327 (2003).

Based on the above, this case is remanded for the following 
actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA and 
private, for all health care providers who 
may possess additional records pertinent to 
any of his increased rating claim.  Then, 
with any necessary authorization from the 
veteran, VA should attempt to obtain copies 
of all treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform the veteran and his 
representative of this and request them to 
provide copies of the outstanding medical 
records.

3.  The RO must then arrange for an 
appropriate VA examination of the veteran to 
determine the current severity of his 
service-connected right ankle disability.  
The veteran's VA claims folder, including a 
copy of this Remand, must be made available 
to and reviewed by the examiner prior to the 
examination.  Any necessary tests or studies, 
including x-rays, should be conducted, and 
all findings should be reported in detail, to 
include whether the right ankle is ankylosed 
under the criteria in 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2003).  The examiner 
must provide an opinion on the impact of the 
service-connected ankle disability on the 
veteran's ability to work.  The rationale for 
each opinion expressed should also be 
provided.  The report prepared should be 
typed and then should be associated with the 
veteran's VA claims folder.   

4.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

5.  The RO should then readjudicate the 
veteran's increased rating claim, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
should discuss the relevance of 38 C.F.R. 
§ 3.321(b)(1) (2003) to the increased rating 
issue on appeal, and given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



